Citation Nr: 1715522	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  09-32 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensation rating prior to January 30, 2012, and in excess of 30 percent from January 30, 2012 for sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The February 2005 rating decision denied, inter alia, the Veteran's claim for service connection for sarcoidosis.  The Veteran filed his substantive appeal, Form 9, in December 2005.  Subsequently, the Board granted the Veteran's claim for service connection for sarcoidosis in December 2008.  The RO then issued the Veteran a rating decision implementing the Board Decision, and granted the Veteran a zero percent rating for his service-connected sarcoidosis in January 2009.  The Veteran filed a Notice of Disagreement with the noncompensable rating in March 2009.  The RO issued a SOC in July 2009 and the Veteran perfected his appeal with a Form 9 in September 2009.  A September 2014 rating decision by the Appeals Management Center (AMC) assigned a 30 percent rating effective May 6, 2014.  A September AMC rating decision maintained a 30 percent rating but changed the effective date to January 30, 2012.  Thus, this claim (recharacterized as reflected on the title page) remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2014 and September 2016, the Board remanded the issue for further development to include VA addendum opinion.  The claim has been returned to the Board for further adjudication.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.




FINDINGS OF FACT

1.  Prior to January 30, 2012, the Veteran's sarcoidosis was manifested by stable lung infiltrates without symptoms or physiological impairment and did not require chronic low dose (maintenance) or intermittent corticosteroids.

2.  From January 30, 2012, the Veteran's sarcoidosis has been manifested by pulmonary involvement with persistent shortness of breath requiring chronic intermittent inhalational bronchodilator therapy.  


CONCLUSIONS OF LAW

1.  Prior to January 30, 2012, the criteria for a compensable rating for sarcoidosis were not met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.7, 4.96, 4.97, Diagnostic Code 6846 (2016).

2.  From January 30, 2012, the criteria for a disability rating in excess of 30 percent for sarcoidosis have not been met.  38 U.S.C.A. § 1155 (2016); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Codes 6600, 6846 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, VA's duty to notify was satisfied by letter in March 2002.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, (West 2015); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The duty to assist was met through the collection of pertinent treatment records and by providing the Veteran an adequate examination in May 2014 with an addendum in June 2016.  


Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's sarcoidosis disability claim is based on the assignment of an initial rating following an initial award of service connection for sarcoidosis.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later received evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119.  

The Veteran's sarcoidosis disability has been rated as noncompensable prior to January 30, 2012, and as 30 percent disabling from January 30, 2012, pursuant to Diagnostic Code 6846.

Under Diagnostic Code 6846, sarcoidosis with chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment is rated 0 percent disabling.  Sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids is rated 30 percent disabling.  Sarcoidosis with pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control is rated 60 percent disabling.  Sarcoidosis with cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, is rated 100 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6846.

Alternatively, sarcoidosis may be rated pursuant to Diagnostic Code 6600 under the rating criteria for chronic bronchitis.  C.F.R. § 4.97, Diagnostic Code 6846 ("or rate active disease or residuals as chronic bronchitis (DC 6600) and extra-pulmonary involvement under specific body system involved").  Diagnostic Code 6600 provides ratings for chronic bronchitis based on the results of pulmonary function tests (PFTs).  Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 80-percent predicted, is rated 10 percent disabling. 

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56- to 70- percent or; DLCO (SB) of 56- to 65-percent predicted, is rated 30 percent disabling. 

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.

FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling. 38 C.F.R. § 4.97, Diagnostic Code 6600.

Prior to January 30, 2012

Medical evidence from the date of claim in 2004 through January 2012 reflects that the Veteran's sarcoidosis was stable and asymptomatic.  VA examination in October 2004 noted a diagnosis of sarcoidosis that was inactive.  The Veteran was on no medication for respiratory symptoms and had no shortness of breath, chest pain, chronic cough, or orthopnea.  

VA treatment records from May 2004 to April 2006 note a diagnosis of sarcoidosis in remission.  A February 14, 2008 treatment note shows a diagnosis of sarcoidosis Stage I, that was stable.  A pulmonary function test (PFT) with the same date was normal.  An October 2008 PFT had normal spirometry and normal lung volumes.  March 2009 through May 2011 treatment notes reflect the Veteran was not being treated with corticosteroid inhalers.  A June 2011 rheumatology note shows the Veteran had sarcoidosis with active joint disease and a cough.  According to the note, the cough was described as probably post viral hyperactive airway disease as the Veteran is a former smoker who has needed inhaled bronchodilators in the past.  Chest x-ray was clear.  A July 2011 pulmonary assessment noted recent acute bronchitis to be treated with a short course of inhaled corticosteroids.  In August 2011, because the Veteran still had a persistent non-productive cough from the recent bout of bronchitis, the treating physician prescribed an additional maintenance inhaled steroid.  

Based on the above medical evidence, during the period prior to January 30, 2012, the Veteran's VA treatment records and VA medical examination do not show that the appellant required corticosteroids to treat sarcoidosis.  Additionally, all PFT's for this time period were normal, and the Veteran has not been diagnosed with chronic bronchitis, hence there is no evidence for a disability rating pursuant to Diagnostic Code 6600 under the rating criteria for chronic bronchitis.  Accordingly, the Board finds a compensable rating for sarcoidosis prior to January 30, 2012 is not warranted under Diagnostic Code 6846 or Diagnostic Code 6600.
The Board notes that the representative, in a January 2017 statement and without any explanation, requested that the Board consider rating the sarcoidosis under Diagnostic Code 8022.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8022, the residuals of a benign brain abscess warrant a minimum 10 percent rating.  In viewing the history of the Veteran's sarcoidosis, however, the Veteran never had an associated brain abscess.  Accordingly, a compensable rating under Diagnostic Code 8022 for the period prior to January 30, 2012 is not warranted.

From January 30, 2012

The Veteran is currently rated at 30 percent for sarcoidosis under Diagnostic Code 6846 from January 30, 2012 and contends that his symptoms warrant a higher rating.  

During this time period the Veteran's VA treatment records and VA examination do not show that he required systemic high dose corticosteroids to control his pulmonary symptom of shortness of breath with exertion.  

The Veteran was afforded a VA examination in May 2014.  The examiner noted the Veteran's sarcoidosis symptoms as persistent fatigue and shortness of breath with moderate exercise, chronic hilar adenopathy, and pulmonary involvement.  The Veteran's sarcoidosis requires the intermittent use of inhalational bronchodilator therapy.  It does not require the use of oral or parenteral corticosteroid medications, antibiotics, or outpatient oxygen therapy.  The examiner concluded the Veteran's sarcoidosis is with pulmonary involvement, however his pulmonary status has been stable only requiring the chronic intermittent use of one inhaler corticosteroid on an as needed basis for shortness of breath, and there is no evidence of chronic bronchitis.  The Veteran has a normal PFT, CT thorax is stable, and the echocardiogram shows normal ejection fraction.  The Veteran was noted to have extra-pulmonary involvement of sarcoidosis with inflammatory arthritis and intermediate uveitis.  

VA treatment records show that the Veteran has been prescribed low dose maintenance inhalers as needed for shortness of breath.  At no point did the Veteran's sarcoidosis symptoms require high dose corticosteroids.  A November 2013 pulmonary consult note reflects that the Veteran reported shortness of breath mainly at exertion and was taking inhaled Albuterol without major benefit.  In a November 2013 pulmonary follow-up visit, the Veteran reported being free of symptoms with the exception of mild dyspnea on exertion that improved with continuation of exercises.  The Veteran reported the inhaled Albuterol gave him an improvement of symptoms.  In April 2014 the Veteran reported shortness of breath with moderate exercise, however PFT and chest x-ray were normal and it was recommended he could continue exercising for 30-40 minutes at a time.  A September 2015 primary care note reflects that the Veteran was doing well and was very active in competing in body building.  He reported chronic sporadic shortness of breath and chest pain when he is training and occasionally has to sit down.  The Veteran stated that he used albuterol as needed prior to working out.  PFT's from 2013 to 2016 were within normal limits with no restrictive defects.  

In a June 2016 addendum opinion, the examiner clarified the prior October 2014 opinion by stating the primary care and pulmonary treatment notes from January 2012 show the Veteran's pulmonary sarcoidosis has been stable and has not progressed according to the most recent PFT, CT chest, and echocardiogram.  The examiner went on to state that there has been no change or increase in the Veteran's inhaled corticosteroids, the Veteran has not been hospitalized due to his pulmonary condition, and he continues to exercise and uses Albuterol intermittently on an as needed basis prior to exercising.

With respect to Diagnostic Code 6600, all PFT's since January 30, 2012 have been normal, and there have been no objective findings of an FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit) to warrant a 60 percent rating.  Consequently, a rating in excess of 30 percent for the Veteran's service-connected sarcoidosis is not warranted under Diagnostic Code 6600.  

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent from January 30, 2012 for sarcoidosis under Diagnostic Codes 6846 and 6600.  Therefore, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  In this case, the competent evidence supports that the Veteran's sarcoidosis disability is adequately compensated by the assigned disability ratings.  His reported symptoms are all encompassed by the schedular rating criteria, which rates by analogy pulmonary symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, ___ Vet. App. ___, No. 14-3390, 2016 WL 747304  (Vet. App. Feb. 26, 2016).  Accordingly, referral for consideration of 38 C.F.R. § 3.321 (b)(1) on a collective basis is not warranted in this case.

Here, the schedular ratings are adequate.  Evaluations in excess of the one assigned are provided for certain manifestations of the service-connected sarcoidosis, but the medical evidence reflects that those manifestations are not present here.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder in that the ratings are intended to compensate for exactly the symptoms the Veteran has reported.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.








	(CONTINUED ON NEXT PAGE)
ORDER

Prior to January 30, 2012, an initial compensable disability rating for sarcoidosis is denied.

From January 30, 2012, a rating in excess of 30 percent for sarcoidosis is denied.





____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


